3/9/2015 4:24 PM




                            Cause No. 002-82564-2013

                                                                       FILED IN
STATE OF TEXAS                           §              IN THE COUNTY   COURT
                                                                 5th COURT OF APPEALS
                                         §                         DALLAS, TEXAS
v.                                       §                      3/10/2015 9:15:40 AM
                                                        ATLAWN0.2
                                         §                            LISA MATZ
                                                                        Clerk        ,
FARHAD NAYEB                             §              COLLIN CO~TX, TE~S ·:)
                                                                        <       0                        Ut     -
                                                                                       g~ ~
                                                                                                               -1

                              NOTICE OF APPEAL                                  r                              <
                                                                                                               ""')..,,
                                                                                       . . . ., . ,--.    I
                                                                                      ::i;.,~
                                                                                    _-'
                                                                                                               -i

      The State of Texas by and through her prosecuting attorney~ ~eg~ W~is, ::>
                                                                                                               ~

Collin County Criminal District Attorney, and within 20 days of the trial court's

order files this written notice of appeal to the Fifth District Court of Appeals of

Texas.

      The order appealed from is an order dismissing the complaint. See Tex.

Code Crim. Proc. art. 44.0l(a)(l).

         Wherefore, premises considered, the State prays this notice of appeal be

entered of record; and that further proceedings be stayed pending the disposition of

this appeal.




         A copy of the foregoing has been served o Tom Keen, 555 Republic Dr.,

Ste. 325, Plano, TX 75074 on this    theti\~day of ~                 , 2015.

                                                  Isl John Rolater
                                                  Assistant Criminal District Attorney


State's Notice of Appeal                                                                                       1
                                                                                                                   1
                             Cause No. 002-82564-2013

ST A TE OF TEXAS                        §               IN THE COUNTY COURT
                                        §
v.                                      §               AT LAW NO. 2
                                        §
FARHAD NA YEB                           §               COLLIN COUNTY, TEXAS

                      ORDER DISMISSING COMPLAINT

        The Court, having previously determined that City of Melissa Zoning

Ordinance No. 92-08 is unconstitutionally vague because it does not give fair

notice to citizens accused of violating the ordinance by cashing checks and/or

transmitting money allegedly contrary to the permitted uses of a premises covered

by the ordinance, hereby orders that the Complaint be, and it is hereby,

DISMISSED. See      tx parte Lo, 424 S.W.3d 10, 27 (Tex. Crim. App. 2013 ).
        Entered this the _J!l_ day of February, 2015.




Order                                                                           1

                                                                                    2